TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00046-CR


Ex parte Quincey Lakeith Gibson




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 08-383-K277A, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Gibson pleaded guilty to the felony offense of possession of a controlled substance
and was sentenced to 45 years' imprisonment.  This Court affirmed Gibson's conviction on appeal.
See Gibson v. State, No. 03-09-00162-CR, 2009 Tex. App. LEXIS 7474 (Tex. App.--Austin
Sept. 25, 2009, no pet.).
		Subsequently, Gibson filed with the district court an application for a post-conviction
writ of habeas corpus pursuant to article 11.07 of the code of criminal procedure.  See Tex. Code
Crim. Proc. Ann. art. 11.07 (West Supp. 2010).  The district court entered an order recommending
denial of the application and forwarded a copy of its order to the court of criminal appeals.  Gibson
has filed a pro se notice of appeal in this Court from that order.
		Intermediate courts of appeals have no jurisdiction over post-conviction writs of
habeas corpus in felony cases.  See Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985);
Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.--Texarkana 2005, orig. proceeding);
see also Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (post-conviction applications for writs of habeas
corpus, for felony cases in which death penalty was not assessed, must be filed in court of original
conviction and made returnable to court of criminal appeals).  The court of criminal appeals has
exclusive jurisdiction to review the merits of a post-conviction application for habeas relief under
article 11.07.  See Tex. Code Crim. Proc. Ann. art. 11.07, § 5.  Accordingly, we dismiss the appeal
for want of jurisdiction. (1) 


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed for Want of Jurisdiction
Filed:   August 25, 2011
Do Not Publish
1.   In this cause, Gibson has also filed a motion for extension of time to file his brief and a
motion for appointment of counsel.  In light of our disposition of this appeal, we dismiss as moot
Gibson's motions.